Citation Nr: 1517390	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel













INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Navy from February 1973 to March 1973 and continued active service in the Army from October 1977 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a February 2014 decision, the Board, in pertinent part, remanded the issue of entitlement to service connection for bilateral pes planus for further development.


FINDING OF FACT

Pes planus was not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed pes planus is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard November 2010 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided a VA medical examination in March 2014 pursuant to the Board's February 2014 remand.  The examination is sufficient evidence for deciding the claim.  The examination report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met. 

II. Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the use of the theory of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his pes planus is related to his active service.  

The Veteran's service treatment records are negative for any treatment, complaint, or diagnosis of pes planus or flat feet.  On report of medical history completed by the Veteran in February 1973, prior to his enlistment, he denied trouble with feet.  There were no findings of pes planus noted at that time.  

On periodic examinations in October 1980 and November 1985, the Veteran denied foot trouble, and the examinations of the feet were normal.  On report of medical history completed by the Veteran in August 1993, prior to his service retirement, he noted foot trouble; the examiner noted that this referred to eczema on the feet in the past.  On the service retirement examination in August 1993, the Veteran's feet were noted as normal.  His weight was listed as 182 pounds.

A VA examination was conducted in March 2014.  The examiner diagnosed bilateral mild pes planus.  The Veteran reported to the examiner that he did not use orthotics or foot braces.  His current weight was noted as 248 pounds.  The examiner stated that it was not at least as likely as not that the current pes planus began during service or was related to military service.  The examiner noted that the service treatment records did not indicate any complaint, treatment, or diagnosis of a foot condition; that bilateral pes planus was not diagnosed until the current examination; and that the likely etiology of the current bilateral pes planus was the increase in the Veteran's weight from 182 pounds at service separation to 248 pounds currently.

After a review of the record, the Board concludes that entitlement to service connection for pes planus is not warranted.  While the Veteran is currently diagnosed with the condition, the competent and probative evidence of record does not demonstrate a nexus between the pes planus and his active service.  The service treatment records are absent of any complaints or findings related to pes planus during active service.  The Veteran reported no foot issues, foot pain, or any such problems (other than a prior history of eczema) at time of service separation.   

Further, as indicated, the record includes the March 2014 VA examination which was conducted to address the etiology question at issue.  The examiner found no relationship between the Veteran's active service and the post-service diagnosis of pes planus.  The Board finds the opinion of the VA examiner persuasive and highly probative because he provided cogent rationale for his opinion, citing the Veteran's relevant medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This expert medical opinion is uncontradicted in the record.

The Veteran has not provided any private medical opinion which addresses any relationship between his active service and his current pes planus.  The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim, and that the Veteran's assertions opining that his current disability is related to "wear and tear" from his active duty service are outweighed by the medical evidence to the contrary.  Further, no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between his currently diagnosed pes planus and his period of service.  While a lay person may be able to identify pes planus by observation, the question of the cause is medically complex in this case.  Therefore, the evidence as it pertains to nexus weighs against the claim.


In summary, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for bilateral pes planus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral pes planus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


